Case: 13-11830    Date Filed: 02/05/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-11830
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 9:12-cv-81080-KLR



BARBARA SCHWARTZ,
an individual,
CAROLE NEITLICH,
an individual, on behalf of themselves
and all other similarly situated,

                                                  Plaintiffs - Appellants,



                                         versus



SCI FUNERAL SERVICES OF FLORIDA, INC.,
a Florida Corporation,

                                                  Defendant - Third Party
                                                  Plaintiff - Appellee,

RUSTY SCOTT,
an individual,

                                                  Defendant - Appellee,
                Case: 13-11830     Date Filed: 02/05/2014    Page: 2 of 2




HAUCK ENTERPRISES, LTD.,
a Texas Corporation,

                                                     Third Party Defendant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                  (February 5, 2014)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

        The District Court grounded its subject matter jurisdiction in this class action

under the Class Action Fairness Act (CAFA), rejecting plaintiffs’ motion to

remand the case on the “grounds argument that diversity jurisdiction is absent and

that SCI lacked the authority to remove.” Order dated November 8, 2012. The

court thereafter granted the defendants’ motions to dismiss plaintiffs’ complaint on

the ground that the named plaintiffs lacked standing to sue. Order dated March 25,

2013.

        Plaintiffs now appeal, renewing the arguments they made in support of their

motion to remand and in favor of standing. We find no merit in these arguments

for the reasons the District Court gave in rejecting them.

        AFFIRMED.


                                            2